IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

VINCENT R. D'ANTONI,                  NOT FINAL UNTIL TIME EXPIRES TO
FORMER HUSBAND,                       FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D16-5542
v.

NANCY N. D'ANTONI N/K/A
NANCY A. NOONEY, FORMER
WIFE,

      Appellee.


_____________________________/

Opinion filed August 4, 2017.

An appeal from the Circuit Court for Duval County.
John Guy, Judge.

Gerald S. Bettman, Jacksonville, for Appellant.

Robert W. Elrod Jr. of Elrod & Elrod, P.A., Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, MAKAR, and JAY, JJ., CONCUR.